Case 3:20-cv-00524-BJD-PDB Document 33 Filed 07/31/20 Page 1 of 4 PageID 1032



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

HAMZA MALDONADO, DARRYL
SMITH, DEVON WEAVER, JESSICA
GRAY, JAMES HILL, and ROMEO
LANGHORNE,

                    Plaintiffs,

v.                                                    Case No. 3:20-cv-524-J-39PDB

BAKER COUNTY SHERIFF’S OFFICE,
et al.,

               Defendants.
_______________________________

                                           ORDER
      Plaintiff Maldonado asks the Court to remand this case to

state     court    under    28    U.S.C.     §   1447(c)       (Docs.   17,   21,    32)1.

Defendants oppose Plaintiff’s request (Doc. 30). Maldonado does

not support his motions with a memorandum of law, and the reason

he   offers   as     the    basis    for     the      relief    sought—that    not     all

defendants        joined    the     notice       of   removal     per   28    U.S.C.    §

1446(b)(2)(A)—is not entirely accurate. Though only one Defendant,

Scotty Rhoden, filed the notice of removal (Doc. 1), all other




      1 After the Court directed Defendants to respond to
Plaintiff’s first two motions (Doc. 25), Plaintiff filed a third
motion to remand (Doc. 32). It appears he did so because the Court
cautioned him it would not accept filings with electronic
signatures. See Order (Doc. 26).
Case 3:20-cv-00524-BJD-PDB Document 33 Filed 07/31/20 Page 2 of 4 PageID 1033



served    Defendants   subsequently       notified   the   Court   that   they

consent to the removal (Doc. 14).2

      While Maldonado does not artfully articulate the basis for

his request, it appears he is entitled to the relief he seeks.

Under § 1446, a defendant has thirty days after being served to

petition for removal of the action. If one defendant petitions for

removal,    all    properly    joined      and   served    defendants     must

unambiguously and timely consent. See § 1446(2)(A). See also Bailey

v. Janssen Pharmaceutica, Inc., 536 F.3d 1202, 1207 (11th Cir.

2008) (“The unanimity rule requires that all defendants consent to

and join a notice of removal in order for it to be effective.”).

In cases with multiple defendants who were served on different

dates, the thirty-day period to petition for removal or consent to

removal runs from the date on which the last defendant was served.

Id. at 1205.

      A defect in the removal process serves as grounds for remand

if such a motion is made within thirty days of the petition for

removal. § 1447(c).3 Removal statutes are to be strictly construed,


      2One Defendant, an entity Plaintiff identifies as BCCMC, has
not been served and, thus, cannot consent to the removal. See 28
U.S.C. § 1446(2)(A) (requiring only “properly joined and served”
defendants to join in or consent to the removal of an action).

      3Under the mailbox rule, Plaintiff filed his initial motion
(Doc. 17) on June 16, 2020, within thirty days of the notice of
removal being filed (Doc. 1). Thus, it is timely. See 28 U.S.C. §
1447(c) (“A motion to remand the case on the basis of any defect
other than lack of subject matter jurisdiction must be made within
                                      2
Case 3:20-cv-00524-BJD-PDB Document 33 Filed 07/31/20 Page 3 of 4 PageID 1034



and “uncertainties as to removal jurisdiction are to be resolved

in favor of remand.” Bailey, 536 F.3d at 1207 (quoting Russell

Corp. v. Am. Home Assur. Co., 264 F.3d 1040, 1050 (11th Cir.

2001)). The removing party carries the burden to show the Court

has removal jurisdiction. Diaz v. Sheppard, 85 F.3d 1502, 1505

(11th Cir. 1996) (“On a motion to remand, the removing party bears

the burden of establishing jurisdiction.”).

      Upon review, it is not clear removal jurisdiction lies.

Defendant Scotty Rhoden, who filed the notice of removal, was

served on May 6, 2020, and he filed the removal notice within

thirty days, on May 26, 2020. Other Defendants were served on May

6th, May 8th, and May 11th. Giving Defendants the benefit of the

“last-served” rule, they were to consent to removal within thirty

days of May 11, 2020, or by Wednesday, June 10, 2020. The remaining

Defendants filed a notice consenting to removal on Thursday, June

11, 2020, one day late. Thus, it appears the removal notice is

defective, entitling Maldonado to the relief he seeks under §

1447(c).




30 days after the filing of the notice of removal under section
1446(a).”


                                     3
Case 3:20-cv-00524-BJD-PDB Document 33 Filed 07/31/20 Page 4 of 4 PageID 1035



      Because    Defendants   have   the   burden   to   show   removal   is

appropriate and they have not briefed this issue, the Court finds

Plaintiff Maldonado’s motions to remand are due to be granted.4

      Accordingly, it is now

      ORDERED:

      1.    Plaintiff Maldonado’s motions to remand (Docs. 17, 21,

32) are granted.

      2.    The Clerk is directed to remand the case back to the

Circuit Court of the Eighth Judicial Circuit in and for Baker

County, Florida, and to mail a certified copy of this Order to the

Clerk of that court. After remand is effected, the Clerk shall

terminate any pending motions and close the case.

      DONE AND ORDERED at Jacksonville, Florida, this 31st day of

July 2020.




Jax-6
c:
Pro se Plaintiffs
Counsel of Record

      4The Court afforded Defendants an opportunity to respond to
Plaintiff Maldonado’s motions (Doc. 25), which Defendants have
done (Doc. 30). In their response, however, Defendants do not
address timeliness. Instead, they interpreted the grounds for
Plaintiff’s motions to be that the unserved Defendant did not join
the notice of removal. As noted above, the unserved Defendant’s
failure to join the notice of removal cannot serve as a basis to
defeat removal jurisdiction.
                                     4
